Me. Justice Sulzbaci-ier
delivered the following opinion of the court:
Juan Bautista Iglesias and Juan Díaz Orto were, charged in the District Court of San Juan with violations of the election law. From the record brought before this ' court it appears that said defendants, as judges of election at precinct 49 of Trujillo-Alto, and after being duly qualified, did illegally, fraudulently and knowingly, obstruct the voting, by not opening the polls on time, under the pretense that the keys of the ballot-box had disappeared, thereby causing a delay of two hours, so that the voting did not begin until noon, and after the voting had commenced, did illegally' and wilfully prevent some of the voters from *517casting their votes, by compelling them to make affidavits which were afterwards refused, they being required to alter the wording thereof, which necessitated their leaving the voting place, the result being that not many votes were cast in that precinct. The accused were duly tried by said district court and condemned to pay a fine of three hundred and sixty dollars each, and to be disfranchised and rendered incapable of holding any public office, either with or without compensation, during three years. From this sentence the defendants have appealed to this court. The information was drawn under Section 161 of the Penal Code which defines the crime committed aso a felony. According to Section 345 ot the Code of Criminal Procedure the law allows an appeal from a judgment of conviction for felony, hut in this matter, we should also take into account Section 14 of the Penal Code which provides, “When a crime punishable by imprisonment in the penitentiary is also punishable by a fine or imprisonment in jail, in the discretion of the court, it shall be deemed a misdemeanor for all purposes after a judgment imposing a punishment other than imprisonment in the penitentiary”. The accused were sentenced to pay a fine of three hundred and sixty dollars only, therefore, in accordance with said Section 14 of the Penal Code, the offense committed should be considered a misdemeanor, from which there is no appeal to the Supreme Court. For this reason the appeal should be dismissed and the sentence of the District Court of San Juan, affirmed.

Affirmed.

Messrs. Chief Justice Quiñones, and Associate Justices Hernández, Figueras and MaoLeary, concurring.